 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   VALERIE KAITES,                )         No. 5:18-cv-02367-JDE
                                    )
12                                  )
                         Plaintiff, )         ORDER AWARDING ATTORNEY
13                                  )
                   v.               )         FEES UNDER THE EQUAL
14                                  )         ACCESS TO JUSTICE ACT,
     ANDREW M. SAUL, Commissioner )
                                    )
                                              PURSUANT TO 28 U.S.C. § 2412(d)
15   of Social Security,
                                    )
                                    )
16                      Defendant.  )
                                    )
17
18
           Based upon the parties’ Stipulation (Dkt. 26), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $3,100 under 28
20
     U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
21
22   Dated: August 28, 2019
23                                              ______________________________
24                                              JOHN D. EARLY
                                                United States Magistrate Judge
25
26
27
28
